DETAILED ACTION
This is in response to the applicant’s communication filed on 3/13/2019 wherein:
Claims 1, 7-10, and 13-15 are currently pending;
Claims 1, 7-10, 13, and 14 are restricted by original presentation and withdrawn;
Claims 2-6, 11, 12, and 16-18 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 15 is objected to because of the following informalities: “with at lest one computer processor” should read “with at least one computer processor.”  Appropriate correction is required.

Election/Restrictions
Claims 1, 7-10, 13, and 14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Independent claims 1 and 9 as amended are directed to providing an estimated pre-legal filing self-service to a client system including a pre-legal filing self-service model which generates a settlement plan, a legal option presentation, a legal referral action, and a legal practitioner match.  Original independent claims 1 and 9 were directed to providing an estimated legal cost to a client system including generating an estimated legal cost and modifying the legal cost estimation output based on an actual outcome.    

2.  The inventions of original claims 1-14 (Invention I) and amended claims 1, 7-10, 13, and 14 (Invention II) are directed to related inventions, that of a method and system for providing an estimated pre-legal-filing self-service and that of a method and system for providing an estimated legal cost to a client system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, function or effect.  Specifically, Invention I, as a method and system for providing an estimated pre-legal-filing self-service, is designed significantly differently from Invention II, a method and system for providing an estimated legal cost to a client system.  The method and system claims are not similar and do not overlap in scope.  Examiner notes that while some portions of the claims remain similar (such as determining a set of client-determinant factor parameter values), the change from estimating legal cost to an estimated pre-legal-filing self-service uses the claim limitations in completely different ways.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Examiner notes that the Applicant’s remarks filed on 6/13/22 indicates that the claims have been amended to remove the “cost aspect.”  Remarks 8.  As the previous claims were directed to providing an estimated cost, this has completely changed the scope of the invention.  Examiner notes that although claim 1 still contains a reference to cost in the preamble, this appears to be a typographical error, as the Applicant has indicated the references to cost have been removed and claim 9 has been amended to remove this reference.  Examiner also notes that, as the typographical error to cost is in the preamble, it receives little patentable weight.

For example, original claim 1 is directed to (bold added for emphasis): 
A computerized method for providing an estimated legal cost to a client system based on a dynamic legal cost estimation model comprising: 
generating a dynamic legal cost estimation model; 
determining a set of client-determinant factor parameter values; 
generating an estimated legal cost by applying the set of client-determinant factor parameter values to the dynamic legal cost estimation model; 
providing an estimated legal cost to the client system; 
receiving an actual outcome input from the client system; and 
modifying the dynamic legal cost estimation model based on the actual outcome input.

While amended claim 1 is directed to (bold added for emphasis): 
A computerized method for providing an estimated pre-legal-filing self-service to a client system based on a dynamic legal cost estimation model comprising: 
with one or more computer processors: 
generating a dynamic pre-legal-filing self-service estimation model; 
determining a set of client-determinant factor parameter values; 
generating an estimated pre-legal-filing self-service by applying the set of client-determinant factor parameter values to the dynamic pre-legal-filing self-service estimation model; 
providing an estimated pre-legal-filing self-service to the client system; 
receiving an actual outcome input from the client system; and 
modifying the dynamic pre-legal-filing self-service estimation model based on the actual outcome input, and 
wherein a dynamic pre-legal-filing self-service estimation model generating engine generates the dynamic pre-legal-filing self-service estimation model, 
wherein the dynamic pre-legal-filing self-service estimation model generating engine determines the client-determinant factor parameter values based on client input into a client-side computing system, 
wherein the dynamic pre-legal-filing self-service estimation model generating engine generates a settlement plan, a legal option presentation, a legal referral action, a legal practitioner match by applying a set of client-determinant factor parameter values to the dynamic pre-legal-filing self- service estimation model, 
wherein the dynamic pre-legal-filing self-service estimation model generating engine provides the estimated pre-legal-filing self-service to the client system using a model and record communicating engine, 
wherein the dynamic pre-legal-filing self-service estimation model is modified by employing an applicable machine learning algorithm, and 
wherein the wherein the dynamic pre-legal-filing self-service estimation model comprises a machine learning model artifact data structure created by a machine learning training process, wherein the machine learning model artifact data structure replaces a static data structure that serves as a placeholder until the machine learning model artifact data structure trained.

Original claim 9 and amended claim 9 are similar to original claim 1 and amended claim 1.

Reviewing the independent claims reveals a complete lack of overlap in scope.

Applicant did not originally present a claim directed to an invention based on pre-legal-filing self-service but to legal cost estimation and may not now change inventions.  This would be an undue burden upon the Examiner. 

3.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 7-10, 13, and 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 15 recites a method and therefore, falls into a statutory category.  

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The claims are directed to estimating legal costs.  Specification [0002].  No technical problem or solution is identified by the Specification.  However, the Specification does identify a business problem; specifically, that divorce can be financially catastrophic and the difference in legal costs between various types of divorces is often unknown to clients.  Specification [0003].  The limitations of implementing a model to predict divorce-related costs, utilizing the model to predict a cost of the divorce-related costs with respect to the user data, implementing a data transformation on the variables, utilizing a criterion to determine the model and extracting a set of coefficients from the model, generating a formula, and integrating a formula into a user-side application, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the method involves “at least one computer processor,” nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of obtaining a dataset of divorce-related legal expert responses with respect to cost of providing a divorce services; implement a model to predict divorce-related costs; obtaining a set of data specific to a user; utilizing the model to predict a cost of the divorce-related costs with respect to the user data; displaying the predicted cost of the divorce-related costs to the user; providing a set of dependent variables to the model, wherein the set of dependent variables each represents a specified divorce-related cost factor; implementing a relevant data transformation on the dependent variables; utilizing a goodness-of-fit criterion to determine the model; extracting a set of coefficients from the model; generating a predictive formula; integrating predictive formula into a user-side application; and receiving a set of user data relevant to the specified divorce-related cost factors are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, claim 15 recites the additional elements of at least one computer processor.  The processor is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the obtaining a set of data specific to a user, displaying the predicted cost of the divorce-related costs to the user; providing a set of dependent variables to the model, wherein the set of dependent variables each represents a specified divorce-related cost factor, and receiving a set of user data relevant to the specified divorce-related cost factors limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea when considered both individually and as a whole.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the obtaining a dataset of divorce-related legal expert responses with respect to cost of providing a divorce services; implement a model to predict divorce-related costs; obtaining a set of data specific to a user; utilizing the model to predict a cost of the divorce-related costs with respect to the user data; displaying the predicted cost of the divorce-related costs to the user; providing a set of dependent variables to the model, wherein the set of dependent variables each represents a specified divorce-related cost factor; implementing a relevant data transformation on the dependent variables; utilizing a goodness-of-fit criterion to determine the model; extracting a set of coefficients from the model; generating a predictive formula; integrating predictive formula into a user-side application; and receiving a set of user data relevant to the specified divorce-related cost factors steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the obtaining, displaying, and receiving limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec and identifying presenting offers as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20050177527), in view of Official Notice, in view of Noel et al. (US 10311529), and further in view of Feldschuh (US 20170024718).

Referring to claim 15:
Morris discloses a computerized method for providing an estimated legal cost to a client system based on a dynamic legal cost estimation model comprising: 

with at lest one computer processor {Morris [0050]-[0051] where the invention may be implemented on a computer};

obtaining a dataset of divorce-related legal expert responses with respect to cost of providing a divorce services {Morris [0025] The time entry software application 10 is adapted to transfer all the professional time entered by each of the fee earners within the office to the time and billing system, together with an indication of the job number and the fee earner's unique identifier[0025] where the entries provided by the legal professionals are the responses and where Morris’ system is adapted for any legal matter, including divorce, and further, the name of the responses as “divorce-related” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight}; 

implement a model to predict divorce-related costs {Morris [0028]-[0032][0049]-[0053] and Fig. 1 To do this, the quoting module is operable to calculate the average number of hours billed for each individual involved, and identify the grades of the attorneys who did the work, and use this information, together with current billing rates and any expected disbursements, to provide automatically an estimate of the cost for the new matter[0032] and where Examiner interprets “implement” to mean that the model is carried out via a computer system, in accordance with the Specification at [0006]-[00012] pages 13-14}; 

obtaining a set of data specific to a user {Morris [0028]-[0030] To provide detailed reports and estimates, the management tool 14 typically needs five parameters to be entered. For each of these a data entry field is provided in a suitable user interface (not shown). The parameters needed include identification numbers for matters that are completed and billed, and are similar to the new matter; an estimated fee for the new matter; a matter number for the new matter in question; an estimated date for completion of the matter, and an estimated fee recovery[0028] and the management tool 14 may be operable to receive a user input that is indicative of the type of matter that is of interest, and then search the table of billing information for that type of matter, and present a list of the identified matters to the user. To refine the selection of the like matters further, the tool may be operable to receive user selections of one, preferably a plurality, of the matters in the list[0030]}; 

utilizing the model to predict a cost of the divorce-related costs with respect to the user data {Morris [0028]-[0032] provide automatically an estimate of the cost for the new matter[0032] where Morris’ system is adapted for any legal matter, including divorce, and further, the name of the responses as “divorce-related” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight}; 

displaying the predicted cost of the divorce-related costs to the user {Morris [0050] where the report is presented to the user and where Morris’ system is adapted for any legal matter, including divorce, and further, the name of the responses as “divorce-related” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight};

providing a set of dependent variables to the model, wherein the set of dependent variables each represents a specified divorce-related cost factor {Morris [0032] where the average number of hours billed and grades of attorneys are dependent variables};

implementing a relevant data transformation on the dependent variables {Morris [0032] where the hours billed and grades are determined}; 

generating a predictive formula {Morris [0035]-[0039] where the steps followed in [0035]-[0039] show generating a predictive formula, which is applied in [0038]}; 

integrating predictive formula into a user-side application {Morris [0050][0051] where the user may access the software through a desktop computer, i.e., a user-side application};

receiving a set of user data relevant to the specified divorce-related cost factors {Morris [0025]-[0032] where a set of user data is received for the average number of hours billed and grades of attorneys and, as above, the name of the responses as “divorce-related” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight}.

As is stated above, Morris’ system is adapted for any legal matter.  Although Morris does not explicitly contemplate divorce as the legal matter which is being estimated, Examiner takes Official Notice that divorces are widely known as a type of legal matter.  It would have been obvious to one of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Morris to incorporate divorce as a type of legal matter, in order to provide estimates for clients whose legal matter is a divorce (Examiner notes that this assumes that weight is given to the description of the matter as a divorce, which, as noted above, little weight is given to this description).

Morris discloses a transaction management tool for estimating a cost for a new matter (abstract).  Morris does not disclose extracting a set of coefficients from the model.

However, Noel teaches a system for composing proposals, including estimates, for projects using machine learning (see abstract and 18:13-22).  Noel teaches extracting a set of coefficients from the model {Noel 19:8-41 wherein A.sub.i (A.sub.1, A.sub.2, A.sub.3, A.sub.4, A.sub.5, A.sub.6, A.sub.7, . . . ) are “weights” or coefficients found during the regression modeling[19:8-41]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Morris to incorporate determining coefficients as taught by Noel because this would provide a manner for generating a dynamic cost estimate (Noel 10:30-55), thus aiding the user by applying technology to improve the cost estimate.

Morris, as modified by Noel, discloses a transaction management tool for estimating a cost for a new matter (Morris abstract).  Morris, as modified by Noel, does not disclose utilizing a goodness-of-fit criterion to determine the model.

However, Feldshuh teaches a similar system for calculating costs (abstract).  Feldschuh teaches 
utilizing a goodness-of-fit criterion to determine the model {Feldschuh [0066][0067] Next, in step 214, modeling module 124 uses the goodness-of-fit measurements for each model to determine which individual model is best[0067]}. 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Morris and Noel to incorporate a goodness of fit criterion as taught by Feldschuh because this would provide a manner for determining the best model (Feldschuh [0067]), thus aiding the user by applying known mathematical techniques to improve the cost estimate.
Response to Arguments
Examiner thanks the Applicant for pointing out the support in the Specification for the claim amendments.

Claim Rejections under 35 USC 101
The Applicant argues that the claims have been amended to remove the cost aspect and to include processors, as well as to include a limitation regarding machine learning.  Remarks 8.  Examiner notes that these arguments are not applicable to claim 15, which is the only remaining claim (as all other claims have been either cancelled or withdrawn).  The 101 rejection has been adjusted in response to the amendments.

Claim Rejections under 35 USC 102/103
Applicant argues that the claims now include an amendment with regard to the pre-legal-filing self-service estimation model, which is not taught by the prior art (Examiner notes that Applicant references prior art Jong, in view of Obrien and Dubois at the bottom of page 8 and again on page 9, which seems to be a typographical error, as the correct prior art is listed earlier on the page; Examiner assumes Applicant intended to refer to Morris, Official Notice, Noel, and Feldschuh).  See Remarks 8-9.  However, this argument is moot as this limitation does not appear in claim 15, which is the only claim which remains pending.

Examiner notes Applicant’s request for a telephone interview; however, Examiner finds that it is best to conduct the Interview after Applicant’s receipt of this office action, and encourages applicant to call to schedule an interview if Applicant has any questions after receipt of the office action.

As to claim 15, Applicant does not traverse Examiner’s Official Notice.  "If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate” (MPEP 2144.03C).  Examiner hereby asserts that the Official Notice is taken to be admitted prior art because Applicant failed to traverse the examiner’s assertion of Official Notice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689